Case 2:11-cv-05379-CJC-AGR Document 738 Filed 08/31/21 Page 1 of 4 Page ID #:20801
Case 2:11-cv-05379-CJC-AGR Document 738 Filed 08/31/21 Page 2 of 4 Page ID #:20802




   1           Defendant Conagra Brands, Inc. (formerly ConAgra Foods, Inc., “Defendant,”
   2 or “Conagra”) submit this proposed Addendum To The June 25, 2013 Stipulation

   3 And Protective Order, as follows:

   4           The parties to the above captioned action previously consented to a Stipulation
   5 and Protective Order (“Protective Order”) for the purpose of ensuring the

   6 confidentiality of certain Confidential Information. (ECF No. 163). The Court

   7 entered the Stipulation and Protective Order on June 25, 2013. At the time the

   8 Protective Order was entered, it did not contemplate Objector Todd Henderson

   9 (“Henderson”) or his counsel as designated “Qualified Person[s]” who could agree to

  10 be bound by the terms of the Protective Order. In light of the current procedural

  11 posture of the case, the parties hereby stipulate as follows:

  12           1.      If Objector Henderson and his counsel agree to be bound by the terms of
  13                   the Protective Order, they are hereby designated as “Qualified
  14                   Person[s]” pursuant to Paragraph 3 of the Protective Order.
  15           2.      Objector Henderson and his counsel shall not have access to any
  16                   materials filed under seal or designated by any party as Confidential
  17                   Information unless and until such time as they agree to be bound by the
  18                   terms of the Protective Order.
  19            Dated: August 9, 2021                   Respectfully submitted,
  20
                                                        /s/Angela M. Spivey
  21                                                    ALSTON & BIRD LLP
  22                                                    ANGELA SPIVEY (pro hac vice)
                                                        One Atlantic Center
  23                                                    1201 West Peachtree Street, Suite
  24                                                    4900
                                                        Atlanta, Georgia 30309
  25                                                    Telephone: (404) 881-7000
  26                                                    angela.spivey@alston.com

  27

  28                                              -1-
        CONAGRA’S ADDENDUM TO THE JUNE 25,                                   CV 11-05379-CJC (AGRx)
        2013 STIPULATION AND PROTECTIVE ORDER

       LEGAL02/40916152v3
Case 2:11-cv-05379-CJC-AGR Document 738 Filed 08/31/21 Page 3 of 4 Page ID #:20803




   1                                              Counsel for Defendant Conagra
   2                                              Brands, Inc.
                                                  formerly ConAgra Foods, Inc.
   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                                            -2-
        CONAGRA’S ADDENDUM TO THE JUNE 25,                           CV 11-05379-CJC (AGRx)
        2013 STIPULATION AND PROTECTIVE ORDER

       LEGAL02/40916152v3
Case 2:11-cv-05379-CJC-AGR Document 738 Filed 08/31/21 Page 4 of 4 Page ID #:20804




   1                               CERTIFICATE OF SERVICE
   2           I, Angela Spivey hereby certify that on August 9, 2021, I caused a true and
   3 correct copy of the foregoing [PROPOSED] ADDENDUM TO THE JUNE 25, 2013

   4 STIPULATION AND PROTECTIVE ORDER to be filed and served electronically

   5 via the Court’s CM/ECF system. Notice of this filing will be sent by e-mail to all

   6 parties by operation of the Court’s electronic filing system or by mail to anyone

   7 unable to accept electronic filing as indicated on the Notice of Electronic Filing.

   8 Parties may access this filing through the Court’s CM/ECF system.

   9

  10                                            /s/ Angela M. Spivey
                                                Angela Spivey
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                                              -3-
        CONAGRA’S ADDENDUM TO THE JUNE 25,                               CV 11-05379-CJC (AGRx)
        2013 STIPULATION AND PROTECTIVE ORDER

       LEGAL02/40916152v3
